Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-17 are presented for examination.  Claims 1, 6, and 12 are amended.
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot based on the new ground of rejection necessitated by applicant’s amendment.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-4, 6, 8-10, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0051482 A1 by Nassar et al. (hereafter referred to as Nassar, previously presented), in view of US 2018/0307757 A1 by Gunawan et al. (hereafter referred to as Gunawan), provided by applicant).

Regarding claim 1, Nassar teaches a method of estimating impulsive noise affecting transmission of information packets over a communication channel, the method comprising:
checking the communication channel for a presence of the information packets (see at least ¶ [0048]), and i) in response to an absence of the information packets transmitted over the channel, obtaining a plurality of sets of signal samples sampled over the channel in the absence of the information packets, estimating noise power levels associated with the sets of signal samples, and allotting the estimated noise power levels to respective noise power regions each power region representing a respective designated power level range of the communication channel during the absence of the information packets (see at least ¶ [0048]; “At block 701, during a non-transmission period (i.e., when PLC devices coupled to the electric grid are not transmitting packets), a transceiver may listen to the environment or communication channel, and collected samples may be used to estimate noise parameters.”), and ii) in response to a presence of at least one information packet transmitted over the channel, estimating an information packet power level associated with the at least one information packet (¶ [0048]-[0054]);
computing a set of signal-to-noise ratios of the information packet power level to the noise power levels in the respective noise power region (see at least Fig. 7 and ¶ [0048]- [0054]);
comparing the signal-to-noise ratios in the set of signal-to-noise ratios against a signal- to-noise threshold, the signal-to-noise ratios in the set of signal-to-noise ratios being partitioned into a first subset of signal-to-noise ratios failing to exceed the signal-to-noise threshold and a second subset of signal-to-noise ratios exceeding the signal-to-noise threshold (see at least Fig. 7); and
computing at least one resulting impulsive noise parameter as a function of impulsive noise parameters indicative of noise power levels included in the signal-to-noise ratios in the first subset of signal-to-noise ratios while disregarding impulsive noise parameters indicative of noise power levels included in the signal-to-noise ratios in the second subset of signal-to-noise ratios (see at least ¶ [0049]- [0050]).
Nassar does not appear to expressly disclose power class.
In the same field of endeavor, Gunawan teaches power class (see at least ¶ [0025], [0037], and [0059]). 
 to modify the shape taught by Nassar with the power class taught by Gunawan in order to indicate whether an impulsive noise (Gunawan [0025]).   

Regarding claim 2, Nassar in view of Gunawan teaches the method of claim 1.  In addition, Nassar teaches wherein the at least one resulting impulsive noise parameter comprises a final impulsive noise rate computed as a function of respective occurrence rates indicative of a number of times over a unit of time a noise power is allotted to a respective noise power class in the respective noise power classes (see at least ¶ [0049]- [0050]).

Regarding claim 3, Nassar in view of Gunawan teaches the method of claim 2.  In addition, Nassar teaches comprising computing the respective occurrence rates as a function of a counter relative to a certain noise power class in the respective noise power classes, the counter being incremented every time a noise power is allotted to the certain noise power class (see at least ¶ [0061]).

Regarding claim 4, Nassar in view of Gunawan teaches the method of claim 2.  In addition, Nassar teaches comprising: selecting, out of the noise power levels, a lowest non-null power level indicative of background noise affecting the communication channel; and disregarding the signal-to-noise ratio computed for the lowest non-null power level indicative of background noise in computing the final impulsive noise rate (see at least ¶ [0050]- [0057]).

Regarding claim 6, Nassar teaches a communication interface configured to be coupled to a communication channel affected by impulsive noise (see at least Fig. 10), the communication interface comprising signal processing circuitry configured to cause the communication interface to:
check the communication channel for a presence of the information packets (see at least ¶ [0048]), and i) in response to an absence of the information packets transmitted over the channel, obtaining a plurality of sets of signal samples sampled over the channel in the absence of the information packets, estimating noise power levels associated with the sets of signal samples, and allotting the estimated noise power levels to respective noise power region each power region representing a respective designated power level range of the communication channel during the absence of the information packets (see at least ¶ [0048]; “At block 701, during a non-transmission period (i.e., when PLC devices coupled to the electric grid are not transmitting packets), a transceiver may listen to the environment or communication channel, and collected samples may be used to estimate noise parameters.”), and ii) in response to a presence of at least one information packet transmitted over the channel, estimating an information packet power level associated with the at least one information packet (¶ [0048]-[0054]);
compute a set of signal-to-noise ratios of the information packet power level to the noise power levels in the respective noise power classes (see at least Fig. 7 and ¶ [0048]- [0054]);
compare the signal-to-noise ratios in the set of signal-to-noise ratios against a signal- to-noise threshold, the signal-to-noise ratios in the set of signal-to-noise ratios being partitioned into a first subset of signal-to-noise ratios failing to exceed the signal-to-noise threshold and a second subset of signal-to-noise ratios exceeding the signal-to-noise threshold (see at least Fig. 7); and
compute at least one resulting impulsive noise parameter as a function of impulsive noise parameters indicative of noise power levels included in the signal-to-noise ratios in the first subset of signal-to-noise ratios while disregarding impulsive noise parameters indicative of noise power levels included in the signal-to-noise ratios in the second subset of signal-to-noise ratios (see at least ¶ [0049]- [0050]).
Nassar does not appear to expressly disclose power class.
In the same field of endeavor, Gunawan teaches power class (see at least ¶ [0025], [0037], and [0059]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the shape taught by Nassar with the power class taught by Gunawan in order to indicate whether an impulsive noise (Gunawan [0025]).   

Regarding claim 8, Nassar in view of Gunawan teaches the communication interface of claim 6.  In addition, Nassar teaches, wherein the at least one resulting impulsive noise parameter comprises a final impulsive noise rate computed as a function of respective occurrence rates indicative of a number of times over a unit of time a noise power is allotted to a respective noise power class in the respective noise power classes (see at least ¶ [0049]- [0050]).

 claim 9, Nassar in view of Gunawan teaches the communication interface of claim 8.  In addition, Nassar teaches wherein the signal processing circuitry is configured to cause the communication interface to compute the respective occurrence rates as a function of a counter relative to a certain noise power class in the respective noise power classes, the counter being incremented every time a noise power is allotted to the certain noise power class (see at least ¶ [0061]).

Regarding claim 10, Nassar in view of Gunawan teaches the communication interface of claim 8.  In addition, Nassar teaches wherein the signal processing circuitry is configured to cause the communication interface to: select, out of the noise power levels, a lowest non-null power level indicative of background noise affecting the communication channel; and disregard the signal-to-noise ratio computed for the lowest non-null power level indicative of background noise in computing the final impulsive noise rate (see at least ¶ [0050]- [0057]).

Regarding claim 12, Nassar teaches a computer program product loadable in memory of at least one computer and including software code portions that, when run on the at least one computer (see at least ¶ [0073]), cause the at least one computer to:
check the communication channel for a presence of the information packets (see at least ¶ [0048]), and i) in response to an absence of the information packets transmitted over the channel, obtaining a plurality of sets of signal samples sampled over the channel in the absence of the information packets, estimating noise power levels associated with the sets of signal samples, and allotting the estimated noise power levels to respective noise power region each power region representing a respective designated power level range of the communication channel during the absence of the information packets (see at least ¶ [0048]; “At block 701, during a non-transmission period (i.e., when PLC devices coupled to the electric grid are not transmitting packets), a transceiver may listen to the environment or communication channel, and collected samples may be used to estimate noise parameters.”), and ii) in response to a presence of at least one information packet transmitted over the channel, estimating an information packet power level associated with the at least one information packet (¶ [0048]-[0054]);
compute a set of signal-to-noise ratios of the information packet power level to the noise power levels in the respective noise power classes (see at least Fig. 7 and ¶ [0048]- [0054]);
compare the signal-to-noise ratios in the set of signal-to-noise ratios against a signal- to-noise threshold, the signal-to-noise ratios in the set of signal-to-noise ratios being partitioned into a first subset of signal-to-noise ratios failing to exceed the signal-to-noise threshold and a second subset of signal-to-noise ratios exceeding the signal-to-noise threshold (see at least Fig. 7); and
compute at least one resulting impulsive noise parameter as a function of impulsive noise parameters indicative of noise power levels included in the signal-to-noise ratios in the first subset of signal-to-noise ratios while disregarding impulsive noise parameters indicative of noise power levels included in the signal-to-noise ratios in the second subset of signal-to-noise ratios (see at least ¶ [0049]- [0050]).
Nassar does not appear to expressly disclose power class.
In the same field of endeavor, Gunawan teaches power class (see at least ¶ [0025], [0037], and [0059]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the shape taught by Nassar with the power class taught by Gunawan in order to indicate whether an impulsive noise (Gunawan [0025]).   

Regarding claim 14, Nassar in view of Gunawan teaches the computer program product of claim 12.  In addition, Nassar teaches wherein the at least one resulting impulsive noise parameter comprises a final impulsive noise rate computed as a function of respective occurrence rates indicative of a number of times over a unit of time a noise power is allotted to a respective noise power class in the respective noise power classes (see at least ¶ [0049]- [0050]).

Regarding claim 15, Nassar in view of Gunawan teaches the computer program product of claim 14.  In addition, Nassar teaches wherein the software code portions, when run on the at least one computer, cause the at least one computer to compute the respective occurrence rates as a function of a counter relative to a certain noise power class in the respective noise power classes, the counter being incremented every time a noise power is allotted to the certain noise power class (see at least ¶ [0061]).

Regarding claim 16, Nassar in view of Gunawan teaches the computer program product of claim 14.  In addition, Nassar teaches wherein the software code portions, when run on the at least one computer, cause the at least one computer to: select, out of the noise power levels, a lowest non-null power level indicative of background noise affecting the communication channel; and disregard the signal-to-noise ratio computed for the lowest non-null power level indicative of background noise in computing the final impulsive noise rate (see at least ¶ [0050]-[0057]).

8.	Claims 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nassar in view of Gunawan as applied to claims 6 and 12 above, in view of US 9,413,423 B1 A1 by Pande et al. (hereafter referred to as Pande, provided by applicant).
Regarding claim 7, Nassar in view of Gunawan teaches the communication interface of claim 6.
Nassar in view of Gunawan does not specifically teach wherein the communication interface is configured to be coupled to a power line communication channel in a power distribution grid.
In the same field of endeavor, Pande teaches wherein the communication interface is configured to be coupled to a power line communication channel in a power distribution grid (see at least Fig. 1 and col. 4 lines 34-67).
 

Regarding claim 13, Nassar in view of Gunawan teaches the computer program product of claim 12.  
Nassar in view of Gunawan does not specifically teach wherein the at least one computer is configured to be coupled to a power line communication channel in a power distribution grid.
In the same field of endeavor, Pande teaches wherein the at least one computer is configured to be coupled to a power line communication channel in a power distribution grid (see at least Fig. 1 and col. 4 lines 34-67).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the power adjustment taught by combination of Nassar and Gunawan with Pande in order to reliably communicate between devices over power lines.
Allowable Subject Matter
9.	Claims 5, 11, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/NATASHA W COSME/Primary Examiner, Art Unit 2465